DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 14 July 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 July 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the operating speed” and “the at least two rotors” in line 1 – there is a lack of antecedent basis. Additionally, claim 6 is dependent on itself – thus leading to an ambiguity regarding the claimed invention.
The term “substantially free of defects” in claim 10 is a relative term which renders the claim indefinite. The term “substantially free of defects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the claimed limitation (what is a threshold for a product to be substantially free of defects?).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grah (US-20060122309-A1).
	Claims 18 and 20-28: Grah discloses a device to shear and exfoliate layered silicate comprising a heating element, a mixer, a grinding element, a two rotors shearing component, a rpm controller and a pressure gauge adjustment (abs, ¶48-86, 116-120). In particular, Grah discloses employing the Haake Rheomix 600 compounder – the same one recited in applicant’s specification – thus the same components and capabilities are present.
	Claim 19: The claim is directed to an indented used of the machine which does not materially affect the components/parts of the machine – thus the machine of Grah need only be able to perform such function to meet the claimed limitation.  There is no evidence that the shearing device to exfoliate a layered silicate would not be able to perform the same function on similar layered material such as graphite and/or hexagonal boron nitride.
Claim(s) 18-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horny "Optimization of thermal and mechanical properties of bio-polymer based nanocomposites." Polymer Degradation and Stability 127 (2016) 105-112.
	Horny discloses employing a Haake Rheomix 600 QC device to exfoliate a layered graphite (abs, pp 106, 109, 110).  It is noted that the Haake Rheomix 600 QC device is the same one recited in applicant’s specification – thus the same components, parts and capabilities (e.g. a heating element, a mixer, a grinding element, a two rotors shearing component, a rpm controller and a pressure monitoring/expanding chamber) are present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grah.
Claims 1, 6, 8 and 9: Grah discloses a method of shearing and exfoliating a layered silicate while modulating known experimental variables such as heating at various temperatures (e.g. 155 and 175 0C), a rpm range of 50-60 and duration of 40 to 45 mins (abs, ¶48-86, 116-120 and examples). In particular, Grah discloses employing a Haake Rheomix 600 compounder – the same one used in applicant’s specification to accomplish the claimed exfoliating process – and monitoring and varying the pressure during the shearing and exfoliating process – a similar step recited by applicant to modulate the expandable chamber (examples 3-5 and ¶48-53 and 116-2). The Graph reference discloses the claimed invention but does not explicitly disclose the claimed experimental range and volume modulation. Given that the Grah reference discloses experimental ranges that overlap with the presently claimed ranges, a similar pressure monitoring step and a similar shearing device to achieve a similar end-result of exfoliating layered materials, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize any of the taught experimental variables and process steps to gain the desired exfoliation in the layered material.
	Claim 3: Grah discloses the grinding feature (¶120).
	Claim 4: Grah discloses the surfactant (¶52, 102, 109 and claim 34).
Claim(s) 1-4, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Horny in view of Grah.
Claims 1, 2, and 12: Horny discloses a process of exfoliating a layered graphite to arrive at graphene with a Haake Rheomix 600 QC device - the same one recited in applicant’s specification (abs, pp 106, 109, 110). In particular, Horny discloses optimizing the experimental conditions such as heating temperatures, a rpm and exfoliating time (pp 106, 109, Table 1 with accompanying text). The Horny reference discloses the claimed invention but does not explicitly disclose the feature of modulating a volume of the expandable chamber.  It is noted that Horny discloses optimizing known experimental variables and the same exfoliating device and the claim(s) call(s) for monitoring a volume experimental device.  In an analogous art, the Grah reference discloses optimizing the experimental variables in exfoliating layered material such as heat, rpm, time and pressure adjustments in a similar device (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Grah to the teachings of Horny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhancing the exfoliation. 
Claim 3 and 4: Horny and Grah disclose the grinding and surfactant features (Horny: pp 106 and 109 & Grah: ¶52, 102, 109, 120 and claim 34).
Claims 6, 8, 9: Horny and Grah disclose the claimed heating, rpm and exfoliating time (Horny: pp 106 and 109 & Grah: abs, ¶48-86, 116-120).
	Claim 10 and 11: Horny and Grah disclose pure graphene particles – which is characterized by the claimed D/G ratio (Horny: pp 109). Applicant is directed to the Edwards reference as a background reference to indicate graphene obtained via mechanical shearing and displaying the claimed D/G ratio (abs, Fig 8 with accompanying text).
	Claim 13: Horny and Grah disclose the functionalized graphene (Horny: pp 106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764